In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2687 
SCOTT A. MILLIMAN, SR., 
                                                   Plaintiff‐Appellant, 

                                   v. 

COUNTY OF MCHENRY, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
           No. 3:11‐cv‐50361 — Frederick J. Kapala, Judge. 
                      ____________________ 

        ARGUED MAY 31, 2018 — DECIDED JUNE 19, 2018 
                 ____________________ 

    Before FLAUM, MANION, and HAMILTON, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Plaintiff  Scott  A.  Milliman,  Sr.  is  a 
former McHenry County Sheriff’s Deputy. While working for 
the  McHenry  County  Sheriff’s  Department  (“MCSD”), 
Milliman gave a deposition in which he accused Sheriff Keith 
Nygren  of  corruption,  bribery,  securing  fraudulent  loans, 
trafficking  illegal  aliens,  and  soliciting  the  murder  of  two 
individuals.  Based  upon  these  allegations,  Nygren  and  his 
subordinates referred Milliman to a psychologist to evaluate 
2                                                        No. 17‐2687 

whether he was fit for duty. The psychologist determined that 
Milliman  suffered  from  cognitive  and  psychological 
problems from a previous brain tumor in his right frontal lobe 
that  rendered  him  unfit  to  perform  his  duties.  MCSD 
terminated  Milliman  based  upon  the  results  of  the  fitness 
examination,  the  false  allegations  against  Nygren,  and 
violations  of  multiple  MCSD  General  Orders.  In  response, 
Milliman  sued  Nygren,  Nygren’s  subordinates,  and  the 
county  in  federal  district  court  under  42  U.S.C.  § 1983. 
Milliman  claimed  that  defendants  violated  his  First 
Amendment  rights  by  retaliating  against  him  for  making 
protected  speech.  The  district  court  granted  summary 
judgment  to  defendants  on  the  ground  that  the  fitness‐for‐
duty examination provided an independent, non‐retaliatory, 
non‐pretextual  basis  for  Milliman’s  termination.  For  the 
reasons below, we affirm. 
                             I. Background 
   Milliman became a McHenry County Sheriff’s Deputy on 
March  2,  1998.  In  December  2001,  Milliman  was  diagnosed 
with brain cancer. On July 21, 2002, Milliman underwent brain 
surgery and went on extended medical leave to recover. Be‐
fore returning to work, Dr. Christopher Grote evaluated Mil‐
liman and determined that he was fit for duty. Milliman re‐
turned to MCSD on November 17, 2003. 
     A. Milliman’s 2010 Deposition  
    In  November  2010,  former  MCSD  Sheriff’s  Deputy  Zane 
Seipler brought a case against MCSD. The details of Seipler’s 
suit  are  not  relevant  here,  other  than  the  fact  that  Milliman 
gave a deposition in the course of the litigation, during which 
No. 17‐2687                                                        3

he testified that Nygren and a local businessman, Jose Rivera, 
engaged in numerous criminal activities. 
    First,  Milliman  maintained  that  Nygren  participated  in 
bribery  schemes.  For  example,  he  testified  that  Rivera  told 
him about a scheme in which Nygren and Rivera fixed non‐
valid‐driver’s‐license  tickets  for  a  $1,000  fee.  Additionally, 
Milliman  claimed  Rivera  told  him  that  Nygren  received  a 
$10,000 bribe to help an individual reinstate a liquor license, 
and that same individual later contributed more than $5,000 
cash to Nygren’s sheriff campaign. 
    Next, Milliman  testified that Rivera and  Nygren tried to 
recruit  him  into  a  Small  Business  Administration  (“SBA”) 
loan fraud scheme in 2001 or 2002. According to Milliman, Ri‐
vera  told  him  they  sent  undocumented  individuals  to  a 
woman named “Maria” at Elgin State Bank to fill out an ap‐
plication  for  an  SBA  loan.  Nygren  and  Rivera  would  give 
$10,000 of the proceeds to the undocumented individual and 
split  the  remaining  proceeds  between  them.  The  borrower 
would then default on the loan and return to Mexico. Milli‐
man testified that Nygren and Rivera later moved the scheme 
to Home State Bank. 
   Third, Milliman testified that Rivera and Nygren tried to 
recruit him to participate in a scheme to traffic undocumented 
immigrants  into  McHenry  County.  According  to  Milliman, 
Rivera and Nygren charged $1,100 per person to bring indi‐
viduals from Zacatecas, Mexico to an apartment complex in 
Woodstock, Illinois. 
   Finally, Milliman testified that Nygren solicited him to kill 
two  individuals.  Milliman  claimed  that,  in  1999,  Nygren 
asked  him  to  push  retired  McHenry  County  Circuit  Judge 
4                                                     No. 17‐2687 

Conrad Floeter—who at the time was the campaign manager 
for Nygren’s opponent for sheriff—in front of a train. Addi‐
tionally,  Milliman  said  that  in  2009,  Nygren  asked  him  to 
“hang” David Bachmann, a local internet blogger who made 
comments about Nygren, and make sure “that it looks like a 
suicide.” 
    Milliman testified that in 2007, he called Patrick Fitzger‐
ald, the United States Attorney for the Northern District of Il‐
linois, and reported Nygren’s criminal conduct. According to 
Milliman, he then met with several FBI agents. 
     B. MCSD’s Investigation 
    Nygren and several of his subordinates received copies of 
Milliman’s deposition transcript from the Seipler case. Under‐
sheriff  Andrew  Zinke  and  Commander  John  Miller  investi‐
gated the matter. After reading Milliman’s deposition, Miller 
determined that, due to the bizarre nature of the allegations, 
Milliman might have been suffering from “psychological dif‐
ficulties.” Miller drafted a memorandum recommending that 
Milliman be placed on administrative leave and sent for a fit‐
ness‐for‐duty  examination  and  that  an  independent  agency 
look  into  Milliman’s  allegations.  Miller  also  noted  that  he 
would look into the FBI’s response to Milliman’s allegations. 
Although Miller recommended handling the matter as a med‐
ical issue instead of a disciplinary one, the investigation file 
was titled “Termination Review.” 
    On December 23, 2010, Milliman was placed on adminis‐
trative leave and ordered to attend a fitness‐for‐duty psycho‐
logical  examination  with  Dr.  Robert  Meyers.  Milliman  ob‐
jected to Dr. Meyers on the ground that he had a personal re‐
No. 17‐2687                                                                  5

lationship with Nygren and had contributed to Nygren’s cam‐
paign. Instead, Milliman’s counsel requested a neutral exam‐
iner. Defendants chose Dr. Grote, who performed Milliman’s 
fitness‐for‐duty examination in 2003.1 
    Meanwhile, Zinke sent a letter to the FBI requesting infor‐
mation about its investigation into Milliman’s allegations. In 
response,  the  FBI  stated  that  it  could  “confirm  that  Deputy 
Milliman has approached our office in the past and provided 
information in confidence that he felt may be of interest to the 
FBI.” It further stated that “[w]here appropriate, investigation 
was conducted to determine the validity of the allegations,” 
but that “none of the information provided by Deputy Milli‐
man was determined to have prosecutive merit.” 
      C. Dr. Grote’s Fitness‐for‐Duty Examination 
   On February 12, 2011, Dr. Grote conducted Milliman’s fit‐
ness‐for‐duty examination. In the narrative portion of his re‐
port, Dr. Grote wrote that Milliman was: 
      Extremely  disorganized  and  “derailed”  in  interview. 
      He was over‐inclusive, tangential and very difficult to 
      follow  at  certain  points  in  the  interview,  particularly 
      when he was describing his allegations about corrup‐
      tion in McHenry County. It typically would take over 
      5  minutes  for  him  to  describe  a  specific  allegation, 


                                                 
      1 There is some dispute about who suggested Dr. Grote as the neutral 

examiner.  At  his  deposition,  Milliman  testified  that  he  provided  Dr. 
Grote’s name, but Milliman’s counsel wrote a letter to MCSD in which he 
just requested “any neutrally chosen psychologist.” Because we must re‐
solve  this  conflict  in  plaintiff’s favor  at  summary  judgment,  we assume 
that defendants selected Dr. Grote.  
6                                                     No. 17‐2687 

     which I would later summarize for him in 30 seconds 
     or less to see if this is what he was alleging.
Dr. Grote’s report further stated that Milliman “would typi‐
cally veer from one story to another, or make an unclear alle‐
gation about one thing before going on to another unclear al‐
legation.” Accordingly, Dr. Grote had to provide “structure,” 
rephrasing and summarizing Milliman’s statements, “to un‐
derstand what [Milliman] was alleging.” Dr. Grote wrote that, 
“[a]t other times, there seemed to be a lack of logic, or even 
possibly  a  hypomanic  element  to  some  of  [Milliman’s] 
claims.” 
    For example, Milliman told Dr. Grote that the FBI agents 
got angry with him because he followed them while they fol‐
lowed another subject. According to Dr. Grote, Milliman’s ex‐
planation of that incident was “incomprehensible.” Milliman 
also  told  Dr.  Grote  that  the  purpose  of  MCSD’s  officer  ex‐
change  program  was  to  “take  over”  the  town  of  Zacatecas, 
Mexico.  Moreover,  Milliman  claimed  that  Chipotle  took  his 
idea in creating its restaurant chain. In addition to being dif‐
ficult to understand, Dr. Grote found some of Milliman’s sto‐
ries “hard to believe.” Nevertheless, it appeared to Dr. Grote 
that “[Milliman] believed what he said.” 
    According to Dr. Grote’s report, Milliman also shared sev‐
eral personal facts about himself. During the interview, Milli‐
man told Dr. Grote that following his brain surgery in 2002, 
he was no longer able to remember anything from his birth in 
1961  until  1996,  including  his  schooling,  marriage,  or  chil‐
dren. The only thing he could remember was the 1985 Super 
Bowl Champion Chicago Bears. Milliman had not mentioned 
this memory loss during his 2003 examination. A week after 
the interview, Milliman called Dr. Grote and contradicted his 
No. 17‐2687                                                           7

prior statement, claiming his memory loss was only between 
1980 and 1990. Dr. Grote asked Milliman why he had not men‐
tioned  the  memory  loss  in  2003  and  why  his  account  of  his 
memory  loss  had  changed.  Milliman  responded  that  he 
“wasn’t aware of these discrepancies in self‐report and didn’t 
know what to make of them.” 
    Milliman  also  completed  several  psychological  tests  and 
scored mostly in normal ranges, performing about the same 
or better than he did in 2003, with a few key exceptions. Spe‐
cifically, Dr. Grote noted that Milliman was “now doing better 
on  nonverbal  ability  and  nonverbal  learning  and  memory,” 
and that “[o]ther cognitive test scores are similar to before.” 
However, Milliman’s verbal skills were in the “borderline im‐
paired range” and “[h]is lack of ‘general knowledge’ … was 
rather striking.” For instance, “he answered that the sun rose 
in the west, that Brazil was on the continent of Spain, etc.” In 
addition, Milliman scored poorly on the Rey Complex Figure 
test, which is “consistent” with frontal lobe dysfunction. 
   Dr. Grote also discussed Milliman’s results on the Minne‐
sota Multiphasic Personality Inventory‐2 (“MMPI‐2”). Milli‐
man’s  results  were  consistent  with  “significant  feelings  and 
symptoms  of  paranoia,  feelings  of  being  persecuted,  disor‐
ganized or dysfunctional cognition and emotions, and diffi‐
culty working with figures of authority.” Dr. Grote explained 
that “[i]n 2003, he had shown a significant elevation on only 
one  of  the  critical  scales  (scale  4);  thus  his  current  MMPI‐2 
profile  shows  more  evidence  of  psychiatric  problems  and 
symptoms than in 2003.” In comparing Milliman’s 2003 and 
2011  results,  Dr.  Grote  also  noted  that  “the  2003  evaluation 
did not indicate the disorganization now seen in conversation 
8                                                      No. 17‐2687 

and on some testing, nor in 2003 was there any reference to 
claimed loss of autobiographical memories.” 
    At his deposition in this case, Dr. Grote testified that, due 
to the prospect of Milliman losing his job, his MMPI‐2 score 
could  have  reflected  his  present  mental  state  rather  than  a 
longstanding permanent trait. However, Dr. Grote also clari‐
fied that Milliman’s feelings on the day in question could not 
completely explain his MMPI‐2 results. 
    Dr.  Grote  also  interviewed  several  “collaterals”  in  Milli‐
man’s life, including Miller and Nygren. Miller told Dr. Grote 
that he was unaware of any basis for Milliman’s allegations. 
He also informed Dr. Grote that the retirement age for depu‐
ties was fifty (Milliman’s age at the time) and that Milliman 
had disability options. Miller said he sometimes questioned 
whether Milliman was being honest, citing as an example Mil‐
liman’s claims in an unrelated class action lawsuit in  which 
Milliman was a plaintiff. 
    In addition, Miller forwarded Dr. Grote a report from the 
Algonquin Police Department detailing an incident involving 
Milliman while he was on administrative leave. According to 
the  report,  Milliman  and  an  individual  named  Mrs.  Prate 
were  studying  for  a  real  estate  exam  at  Mrs.  Prate’s  house. 
Mrs.  Prate’s  husband entered  the  house  and  “overheard  his 
wife and Mr. Milliman discussing their affair and their plan 
to have Mr. Prate killed and how this would affect the titling 
of the Prate home.” Miller did not send Dr. Grote the supple‐
mental police report, which explained that, in fact, Milliman 
was just discussing a hypothetical question in his real estate 
textbook  about  ownership  of  property  after  sudden  death. 
Miller also sent Dr. Grote a memorandum in which he wrote 
that, to his knowledge, the FBI might have met with Milliman 
No. 17‐2687                                                           9

in 2007 but did not conduct an investigation into his claims.2 
Miller said in his memorandum that he would look into it fur‐
ther. 
    Meanwhile,  Nygren told Dr.  Grote that  “Milliman  made 
false claims that had no basis, and as such that his office could 
initiate  termination  proceedings  if  no  extenuating  circum‐
stances (such as a disabling condition) could explain the mak‐
ing of these claims.” Nygren knew that Milliman had previ‐
ously been treated for a brain tumor and wanted to know if 
his allegations were the result of a medical or psychological 
condition. 
    When Dr. Grote asked Milliman for another deputy who 
could give Milliman’s side of the story, Milliman told him to 
talk to Deputy Bodden. Bodden told Dr. Grote that he “was 
not aware of any particular problems with Mr. Milliman’s per‐
formance as a deputy, but did mention that his memory could 
be  ‘goofy’  at  time[s].”  For  example,  Bodden  explained  that 
Milliman  could  remember  the  make  and  model  of  a  car  in‐
volved in a crime from five years ago, but could not remember 
if he was supposed to work the next day. 
    Dr. Grote also spoke to Milliman’s wife. She said she did 
not witness any change in Milliman’s behavior after his sur‐
gery. She also said that, until the previous year, she had not 
been  aware  of  Milliman’s  association  with  the  FBI.  When 
asked  about  her  husband’s  memory  loss,  she  said  that  after 
his brain surgery he lost his memory of the 1980s. 


                                                 
      2 Miller denies sending the memorandum to Dr. Grote. However, the 

first page of the memorandum was found in Dr. Grote’s file. We resolve 
this dispute in plaintiff’s favor for purposes of summary judgment.  
10                                                      No. 17‐2687 

     As a result of his overall examination, Dr. Grote concluded 
that “Milliman is judged to now have cognitive and psycho‐
logical problems that seem to significantly interfere with his 
ability  to  effectively  work  as  a  deputy  sheriff  …  consistent 
with the effects of his having had a right frontal lobe (insula 
cortex) brain tumor along with chemotherapy and radiation.” 
In  support  of  his  conclusion,  Dr.  Grote  cited  Milliman’s:  (1) 
disorganized  conversation  consistent  with  frontal  lobe  dys‐
function; (2) disorganization and impairment on some tests of 
cognitive ability, also consistent with frontal lobe dysfunction; 
(3)  autobiographical  memory  loss  and  “shifting  claims”  of 
memory loss that are “suggestive of psychiatric impairment, 
possibly  secondary  to  brain  dysfunction”;  (4)  abnormal 
MMPI‐2 profile that is “suggestive of significant psychiatric 
impairment, particularly of feelings of paranoia and dysfunc‐
tional  thoughts  and  emotions,  and  a  lack  of  insight  on  his 
part,”  which  is  “likely  at  least  partially  secondary  to  his 
frontal lobe dysfunction”; and (5) poor judgment, as reflected 
by his uncorroborated allegations of corruption and conspir‐
acy and the incident at the Prate residence. Dr. Grote further 
noted that Milliman’s “problems with judgment, disorganiza‐
tion and communication all would seem to interfere with his 
work duties and all are consistent with the effects of his illness 
and treatment.” 
    Dr. Grote acknowledged that “[t]he final interpretation of 
Mr. Milliman’s behavior and allegations could change some‐
what  in  the  future,  depending  on  what,  if  anything,  might 
later be revealed from the FBI files, other ‘undercover’ opera‐
tions  alleged  to  be  ongoing,  or  new/conclusive  information 
about what really happened at the Prate residence.” However, 
Dr. Grote also wrote that “new or different information that 
No. 17‐2687                                                      11

might come out in the future would not ‘undo’ the problems 
seen at present.” 
   D. Milliman’s Termination  
     After receiving Dr. Grote’s report, Nygren and the MCSD 
encouraged Milliman to retire with disability benefits in lieu 
of  termination.  However,  Milliman  did  not  submit  the  re‐
quired disability paperwork. As a result, Milliman was termi‐
nated for: (1) making false allegations against Nygren in the 
Seipler  deposition;  (2) violating  multiple  MCSD  General  Or‐
ders; and (3) being unfit to perform his duties as a deputy. 
   E. The Present Litigation 
    On  December  9,  2011,  Milliman  filed  a  § 1983  lawsuit 
against Nygren, Zinke, Miller, and other officers. He alleged 
that defendants retaliated against him for his 2010 deposition 
testimony  in  violation  of  the  First  Amendment;  interfered 
with  his  freedom  of  association  in  violation  of  the  First 
Amendment; and engaged in a civil conspiracy to do the same 
under state law. Milliman also brought a Monell claim against 
Nygren  in  his  official  capacity  as  the  final  policymaker  re‐
sponsible for his termination. 
    In response to a subpoena, the FBI produced 187 pages of 
heavily  redacted  documents.  Those  documents  show  that 
Milliman brought all of the complaints mentioned in his 2010 
deposition testimony, and many more, to the FBI’s attention. 
In 2006, Milliman began working as a cooperating witness for 
the FBI. He wore a recording device and attempted to get Ri‐
vera and Nygren to make incriminating statements. However, 
Milliman  was  unable  to  elicit  any  such  statements,  and  he 
stopped working with the FBI in 2009. The FBI concluded that 
all of his claims lacked prosecutive merit. 
12                                                       No. 17‐2687 

   During his deposition for this case,  Milliman testified  to 
the same allegations of criminal conduct that he discussed in 
the  Seipler  case.  For  example,  to  support  an  inference  of  an 
SBA  loan  fraud  scheme  involving  Nygren  and  Rivera,  he 
pointed to a 2010 consent order between Elgin State Bank and 
the Federal Deposit Insurance Corporation. However, he ad‐
mitted  that  he  could  not  point  to  an  example  of  a  loan  that 
would support his allegations, and he conceded that he did 
not fully understand what the consent order was about. In re‐
sponse to a subpoena, Elgin State Bank stated it did not have 
any relationship with any of the individuals alleged to be in‐
volved. 
   Milliman similarly pointed to a 2010 agreement between 
Home State Bank and the Comptroller of the Currency to sup‐
port an inference of fraudulent SBA loan activity at that bank. 
However, the CEO of Home State Bank, Steve Slack, testified 
that he had no knowledge of an SBA loan fraud scheme and 
that  the  bank did  not possess  documents that  would  reflect 
such a scheme. Rather, Slack testified that the agreement be‐
tween Home State Bank and the Comptroller was the result of 
the  2008  financial  crisis  and  addressed  all  aspects  of  their 
banking practices—not SBA loans in particular. Nevertheless, 
Slack agreed that it would be possible for individuals to de‐
fraud the bank by procuring SBA loans. 
    Rivera testified that he knew an individual named Maria 
Villareal who had worked at both banks. Rivera further testi‐
fied that he had personally received loans from Home State 
Bank in excess of the value of his real estate holdings. Based 
upon  Rivera’s  personal  loan  history,  Milliman  testified  that 
one could infer fraudulent loan activity. However, Milliman 
No. 17‐2687                                                        13

admitted at his deposition that Rivera’s loans could have been 
legitimate. 
    Next, to support his allegations regarding the ticket‐fixing 
scheme, Milliman produced McHenry County Court records 
showing  forty‐four  examples  of  criminal  charges  being  dis‐
missed  or  significantly  reduced  for  individuals  who  made 
campaign contributions to Nygren. However, there are often 
long  time  gaps  between  the  campaign  contribution  and  the 
dropping of charges. Milliman admitted that he did not speak 
with  any  individual  on  the  list,  nor  did  he  speak  with  any 
prosecutor regarding the decisions behind the dismissed tick‐
ets. Likewise, with respect to the $10,000 bribe to reinstate a 
liquor  license,  Milliman  testified  that  he  did  not  see  Rivera 
give Nygren $10,000, did not speak with Nygren about it, and 
knew of no witnesses to the scheme. Milliman further admit‐
ted that it is possible it never happened. 
    Next,  Milliman  retracted  his  claim  that  Nygren  solicited 
him  to  murder  Judge  Floeter.  However,  he  maintained  that 
Nygren asked him to hang David Bachmann. Milliman testi‐
fied that he immediately reported this solicitation to the FBI 
and was given a wired key fob to bring with him the next time 
he  met  with  Nygren.  However,  Milliman  testified  that  Ny‐
gren did not ask him to murder Bachmann the next time they 
met because he “was probably tipped off.” 
    As proof of the human trafficking scheme, Milliman testi‐
fied that in 2007 he met a truck driver from Zacatecas, Mexico 
who said Jose Rivera brought him into the country. Milliman 
admitted that the man did not tell him that he gave Rivera any 
money, and called it a “guess” that this man was part of Ri‐
vera’s  illegal  trafficking  scheme.  Milliman  also  testified  that 
the manager of Stone Lake Apartment Complex told him that 
14                                                       No. 17‐2687 

the complex was heavily populated with individuals from Za‐
catecas. 
      F. Dr. Dawkins’s Expert Report 
   Milliman retained a clinical psychologist, Marva P. Daw‐
kins, as an expert to review Dr. Grote’s report. Dr. Dawkins 
has conducted or supervised more than 3,000 fitness‐for‐duty 
examinations in her career. To prepare her expert report, Dr. 
Dawkins  reviewed  Dr.  Grote’s  documents  and  held  a  two‐
hour interview with Milliman. 
    Dr.  Dawkins  concluded  that  Dr.  Grote  placed  too  much 
weight  on  the  corruption  allegations  and  the  department’s 
opinions  of  Milliman.  According  to  Dr.  Dawkins,  Dr.  Grote 
should have relied more on the objective test results, which 
she interpreted to be similar to the results from the 2003 test. 
Although  Dr.  Dawkins  acknowledged  that  the  MMPI‐2  re‐
sults  showed  abnormalities  compared  to  2003,  she  believed 
that the results were more likely situational than due to psy‐
chiatric impairment. With respect to Milliman’s disorganized 
and  derailed  manner  in  conversation,  Dr.  Dawkins  opined 
that  this  was  not  corroborated  by  the  test  data  or  collateral 
sources. Dr. Dawkins further believed that Dr. Grote failed to 
explain how and to what extent Milliman’s amnesia would in‐
terfere with his job duties. Nevertheless, Dr. Dawkins did not 
state that Dr. Grote’s ultimate conclusion was incorrect or that 
Milliman was, in fact, fit for duty. 
      G. The District Court’s Summary Judgment Order 
   On  August  7,  2017,  the  district  court  granted  summary 
judgment for defendants on all claims, ruling that Dr. Grote’s 
No. 17‐2687                                                            15

report  provided  an  independent,  non‐retaliatory,  non‐pre‐
textual  reason  for  Milliman’s  termination.  This  appeal  fol‐
lowed. 
                                            II. Discussion 
   We review the district court’s grant of summary judgment 
de novo. Swetlik v. Crawford, 738 F.3d 818, 826 (7th Cir. 2013). 
Summary judgment is appropriate if there is no genuine dis‐
pute of material fact and the moving party is entitled to judg‐
ment as a matter of law. Fed. R. Civ. P. 56(a). “In applying this 
standard we draw all reasonable inferences and resolve fac‐
tual  disputes in  favor of  the nonmoving party ….”  Malen  v. 
MTD Prods., Inc., 628 F.3d 296, 303 (7th Cir. 2010). 
     A. First Amendment Retaliation Claim3 
   “The  First  Amendment,  incorporated  against  the  states 
through  the  Fourteenth  Amendment,  shields  government 
employees from retaliation for engaging in protected speech.” 
Diadenko v. Folino, 741 F.3d 751, 755 (7th Cir. 2013). To prevail 
on a First Amendment retaliation claim, “a public employee 
must show that: (1) she engaged in constitutionally protected 
speech;  (2)  she  suffered  a  deprivation  because  of  her  em‐
ployer’s  action;  and  (3)  her  protected  speech  was  a  but‐for 
cause of the employer’s action.” Id. 
    With respect to the third factor, a plaintiff must “show that 
a violation of  his First Amendment  rights was  a motivating 
factor of the harm he’s complaining of.” Thayer v. Chiczewski, 
705  F.3d  237,  251  (7th  Cir.  2012)  (internal  quotation  marks 

                                                 
     3 Milliman’s freedom of association claim also arises under the First 

Amendment and is analyzed under the same legal test. Therefore, it rises 
or falls with his retaliation claim.  
16                                                          No. 17‐2687 

omitted) (quoting Greene v. Doruff, 660 F.3d 975, 977 (7th Cir. 
2011)).  After  the  plaintiff  makes  that  showing,  “the  burden 
shifts to the defendant to show that the harm would have oc‐
curred anyway.” Id. at 251–52 (quoting Greene, 660 F.3d at 977). 
“Once a defendant produces evidence that the same decision 
would have been made in the absence of the protected speech, 
the burden shifts back to the plaintiff to demonstrate that the 
proffered reason was pretextual and that the real reason was 
retaliatory  animus.”  Id.  at  252.  “At  the  summary  judgment 
stage,  this  means  a  plaintiff  must  produce  evidence  upon 
which a rational finder of fact could infer that the defendant’s 
proffered  reason  is  a  lie.”  Id. (quoting  Zellner  v. Herrick,  639 
F.3d 371, 379 (7th Cir. 2011)). 
    Ordinarily,  “the  persuasiveness  of  an  employer’s  non‐
retaliatory explanation … is ‘for the finder of fact to assess.’” 
Massey  v.  Johnson,  457  F.3d  711,  719  (7th  Cir.  2006)  (quoting 
Venters  v.  City  of  Delphi,  123  F.3d  956,  973  (7th  Cir.  1997)). 
However,  “summary  judgment  should  be  granted  when,  in 
light  of  the  defendant’s  unrebutted  evidence,  ‘the  court  can 
say without reservation that a reasonable finder of fact would 
be compelled to credit the employer’s case on this point.’” Id. 
(quoting  Venters,  123  F.3d  at  973).  “We  have  repeatedly 
emphasized  that  when  ‘assessing  a  plaintiff’s  claim  that  an 
employer’s  explanation  is  pretextual,  we  do  not … second‐
guess[] an employer’s facially legitimate business decisions.’” 
Lord  v.  High  Voltage  Software,  Inc.,  839  F.3d  556,  564  (7th  Cir. 
2016) (alterations in original) (quoting Argyropoulos v. City of 
Alton,  539  F.3d  724,  736  (7th  Cir.  2008)).  “An  employer’s 
reasons for firing an employee can be ‘foolish or trivial or even 
baseless,’ as long as they are ‘honestly believed.’” Id. (quoting 
Culver v. Gorman & Co., 416 F.3d 540, 547 (7th Cir. 2005)). 
No. 17‐2687                                                         17

   Here, Milliman’s speech was clearly a motivating factor in 
defendants’  decision  to  terminate  his  employment.  Indeed, 
the  termination  letter  identifies  Milliman’s  false  accusations 
as one of the reasons for his termination. However, defend‐
ants argue that Milliman would have been fired anyway be‐
cause they honestly believed, based upon Dr. Grote’s psycho‐
logical report, that Milliman was unfit to perform his duties. 
Plaintiff does not dispute that defendants have met their bur‐
den at the second step. Therefore, the question is whether Mil‐
liman  has  produced  sufficient  evidence  from  which  a  jury 
could  reasonably  infer  that  defendants’  proffered  reason  is 
pretextual. 
    To meet this burden, Milliman claims that a jury could rea‐
sonably find that Dr. Grote’s conclusions were not independ‐
ent. This is so, Milliman argues, because defendants deliber‐
ately  gave  Dr.  Grote  false,  misleading,  and  irrelevant  infor‐
mation  in  an  attempt  to  influence  his  decision  in  various 
ways.  Specifically,  Milliman  points  to  the  following  state‐
ments and communications: 
   1. Miller told Dr. Grote he had concerns about Milli‐
      man’s honesty arising out of an unrelated class ac‐
      tion lawsuit in which Milliman was a plaintiff; 
   2. Miller sent Dr. Grote a memorandum in which he 
      wrote that, to his knowledge, the FBI had not con‐
      ducted an investigation into Milliman’s claims; 
   3. Miller told Dr. Grote that Milliman was eligible for 
      retirement and could go on disability; 
   4. Miller forwarded Dr. Grote an incomplete set of po‐
      lice reports indicating that Milliman was overheard 
      planning  to  kill  Mr.  Prate,  but  did  not  forward  a 
18                                                            No. 17‐2687 

           supplemental  report  which  showed  that,  in  fact, 
           Milliman was just discussing a hypothetical ques‐
           tion in his real estate textbook; and 
      5. Nygren told Dr. Grote that Milliman’s claims were 
         false, and that he could therefore be terminated un‐
         less extenuating circumstances, such as a disabling 
         condition, could explain his allegations. 
Milliman argues that these communications were intended to 
attack Milliman’s credibility and persuade Dr. Grote that Mil‐
liman would be better off if he was found unfit.4 
    Contrary  to  plaintiff’s  assertion,  these  statements  do  not 
undermine  the  independence  of  Dr.  Grote’s  conclusion  that 
Milliman was unfit for duty. True, Dr. Grote cited Milliman’s 
“bad judgment” with respect to the uncorroborated conspir‐
acy allegations and the Prate incident as one of the reasons for 
his  fitness  determination.  Dr. Grote also acknowledged  that 
“[t]he final interpretation of Mr. Milliman’s behavior and alle‐
gations could change somewhat in the future, depending on 
what, if anything, might later be revealed from the FBI files, 
other  ‘undercover’  operations  alleged  to  be  ongoing,  or 
new/conclusive  information  about  what  really  happened  at 
the Prate residence.” Critically, however, Dr. Grote stated in 
his report that “new or different information that might come 

                                                 
      4 Milliman does not claim that it was improper for Dr. Grote to speak 

to Miller and Nygren as part of his examination. Indeed, even Dr. Daw‐
kins testified that it was appropriate for Dr. Grote to get “collateral infor‐
mation”  because  “[h]e  needed  to  have  some  corroboration  from  people 
who knew the deputy.” Dr. Grote also spoke to individuals who would 
give Milliman’s side of the story, including Milliman’s wife, Deputy Bod‐
den, and Milliman’s attorney. 
No. 17‐2687                                                                   19

out in the future would not ‘undo’ the problems seen at pre‐
sent.” Moreover, Dr. Grote cited several additional reasons to 
support his conclusion that Milliman was unfit. Those reasons 
include:  Milliman’s  disorganized  and  derailed  conversation 
during the interview; his impairment on some of the cognitive 
tests; his conflicting self‐reports of memory loss; and his ab‐
normal test results on the MMPI‐2. All of these factors are con‐
sistent  with  frontal  lobe  dysfunction  resulting  from  Milli‐
man’s  brain  tumor,  chemotherapy,  and  radiation.  Thus,  Dr. 
Grote’s conclusion did not depend upon Milliman’s credibil‐
ity,5  the  truth  of  Milliman’s  accusations  against  Nygren,  the 
FBI’s  investigation  into  those  allegations,  or  what  actually 
happened at the Prate residence. 
   Nor did Miller and Nygren’s statements about Milliman’s 
potential  termination,  retirement  eligibility,  and  disability 
benefits  influence  Dr.  Grote’s  fitness  finding.  If  anything, 
these statements indicate that defendants believed they could 
terminate plaintiff’s employment regardless of Dr. Grote’s con‐
clusion.  If  so,  defendants  would  not  need  to  pressure  Dr. 
Grote  to  manufacture  a  pretextual  reason  to  fire  Milliman. 
Furthermore, although Dr. Grote referenced these statements 
when  summarizing  his  interviews  with  Nygren  and  Miller, 
he never relied on them as a reason for finding Milliman unfit. 
Given the numerous other reasons cited by Dr. Grote, a jury 


                                                 
      5  Although both Miller and Nygren expressed concerns about Milli‐

man’s honesty, it seems Dr. Grote found Milliman credible. In his report, 
Dr. Grote said that Milliman “always seemed to answer questions in a way 
that  he  found  to  be  truthful  and  accurate.”  Dr.  Grote  also  noted  that, 
“[w]hile it is possible that [Milliman] was deliberately lying to me some 
or all of the time, it instead appeared to me that he believed what he said.”  
20                                                        No. 17‐2687 

could not reasonably infer that these statements—which com‐
prise just two sentences in a thorough sixteen‐page report—
improperly influenced his overall conclusion. 
    Next, Milliman argues that a jury could reasonably infer 
Dr. Grote’s report is pretextual because the results of the psy‐
chological testing were nearly identical to the results in 2003 
when Milliman was found fit for duty. Not so. Although the 
2003 and 2011 results are largely the same, Dr. Grote found 
that  there  was  a  meaningful  difference  in  Milliman’s  scores 
on two sub‐tests of the MMPI‐2. Specifically, Dr. Grote opined 
that Milliman’s results on those sub‐tests showed “feelings of 
paranoia and dysfunctional thoughts and emotions, and lack 
of insight.” 
    Milliman asserts that his MMPI‐2 results did not indicate 
a permanent psychological trait, but simply reflected his men‐
tal state on the day in question. To support that assertion, he 
points  to  Dr.  Grote’s  testimony  that  Milliman’s  MMPI‐2 
scores  might  have  been  partially  explained  by  the  threat  of 
being  terminated.  However,  Dr.  Grote  also  stated  that  this 
could not completely explain Milliman’s test results. In other 
words,  the  test  results  reflected,  at  least  to  some  degree,  an 
underlying psychological condition. 
    Moreover, even if the MMPI‐2 results were driven in part 
by a temporary mental state, there were numerous other in‐
dicators of frontal lobe dysfunction. Therefore, any potential 
misreading  of  the  MMPI‐2  does  not  undermine  Dr.  Grote’s 
overarching conclusion that Milliman has “cognitive and psy‐
chological problems that are consistent with the effects of his 
having  had  a  right  frontal  lobe  (insula  cortex)  brain  tumor 
along with chemotherapy and radiation.” More importantly, 
it does not weaken the defendants’ reasonable reliance on Dr. 
No. 17‐2687                                                           21

Grote’s conclusion that Milliman had “cognitive and psycho‐
logical problems that seem to significantly interfere with his 
ability  to  effectively  work  as  a  deputy  sheriff.”  Having 
learned of this fact “that would lead to a legitimate discharge, 
we cannot require the employer to ignore the information.” 
See Koziara v. BNSF Ry. Co., 840 F.3d 873, 875 (7th Cir. 2016) 
(quoting McKennon v. Nashville Banner Publ’g Co., 513 U.S. 352, 
362 (1995)). 
    In addition, Milliman argues that a jury could reasonably 
conclude that Dr. Grote’s conclusion is pretextual based upon 
Dr.  Dawkins’s  expert  report.  However,  while  Dr.  Dawkins 
critiqued Dr. Grote’s methodology—namely, his reliance on 
outside  information  instead  of  objective  findings—she  does 
not dispute Dr. Grote’s ultimate conclusion. In other words, 
despite reviewing all of the same information and documents 
reviewed by Dr. Grote, Dr. Dawkins does not opine that Mil‐
liman was in fact fit for duty. 
    Regardless, Dr. Dawkins’s criticisms were not available to 
defendants  when  they  decided  to  terminate  Milliman,  and 
thus do not show that defendants’ reliance on Dr. Grote’s re‐
port  was  disingenuous.  “Pretext  involves  more  than  just 
faulty reasoning or mistaken judgment on the part of the em‐
ployer;  it  is  [a]  lie,  specifically  a  phony  reason  for  some  ac‐
tion.”  Lord,  839  F.3d  at  564  (alteration  in  original)  (internal 
quotation marks omitted) (quoting Argyropoulos, 539 F.3d at 
736). Dr. Dawkins’s criticisms may show that Dr. Grote’s re‐
port was a “foolish or trivial or even baseless” ground upon 
which  to  terminate  plaintiff.  Id.  (quoting  Culver,  416  F.3d  at 
547). However, that does not challenge defendants’ assertion 
that,  based  upon  Dr.  Grote’s  report,  they  honestly  believed 
22                                                              No. 17‐2687 

Milliman was unfit for duty. See id. In light of that honest be‐
lief, defendants had a legitimate non‐retaliatory reason to ter‐
minate Milliman, and we may not “second‐guess” that deci‐
sion. Id. (quoting Argyropoulos, 539 F.3d at 736). 
    Finally,  Milliman  argues  that  a  jury  could  question 
whether Milliman’s fitness examination was ordered in good 
faith because he received a “standard” rating in his last an‐
nual performance review. However, we recently cited “many 
instances  of  public  safety  agencies  requiring  psychological 
evaluations of their employees.” Freelain v. Vill. of Oak  Park, 
888 F.3d 895, 903 (7th Cir. 2018). In particular, we stressed the 
importance  of  such  precautionary  measures  in  the  law  en‐
forcement context due to “the risks posed by an officer who is 
not well enough to work.” Id. Here, plaintiff’s bizarre allega‐
tions of widespread corruption, human trafficking, and solic‐
itation of murder by the Sheriff were certainly enough to put 
defendants on notice of a potential mental health issue. Thus, 
defendants  properly  referred  Milliman  for  a  psychological 
evaluation.6 


                                                 
      6 Plaintiff also notes that MCSD’s internal file was titled “Termination 

Review,” thus implying that Milliman’s fate was somehow preordained. 
Plaintiff’s concern is overstated. A termination “review” implies precisely 
that—an  “assessment  of  something  with  the  intention  of  instituting 
change  if  necessary.”  Review,  English  Oxford  Dictionaries,  https://en.ox‐
forddictionaries.com/definition/review  (last  visited  June  14,  2018)  (em‐
phasis  added).  It  does  not  declare  an  inescapable  outcome.  Moreover, 
plaintiff’s argument misses the central issue. It is undisputed that, follow‐
ing  Milliman’s  2010  deposition,  his future  at  MCSD was in  doubt.  That 
fact, however, does not speak to the critical question in this case—i.e., why 
defendants ultimately fired plaintiff. Of course, defendants could not ter‐
No. 17‐2687                                                                   23

    In sum, Milliman has not produced evidence from which 
a jury could reasonably conclude that defendants’ proffered 
reason  for  his  termination—Dr.  Grote’s  finding  that  he  was 
unfit for duty—was pretextual. Having failed to do so, there 
is no genuine dispute of material fact on this issue for trial. 
Because Milliman would have been fired based on his fitness‐
for‐duty  examination  even  absent  the  protected  speech,  he 
cannot establish the requisite “causal connection between un‐
constitutional motive and resulting harm.” Thayer, 705 F.3d at 
252  (quoting  Hartman  v.  Moore,  547  U.S.  250,  260  (2006)). 
Therefore, his First Amendment claims must fail. 
     B. Derivative Claims 
   Milliman’s state law conspiracy claim and Monell claim are 
derivative  of  his  First  Amendment  claims.  Because  his  First 
Amendment claims fail, defendants are also entitled to sum‐
mary judgment on his derivative claims. 
                                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 




                                                 
minate plaintiff because of his protected speech. However, they could ter‐
minate plaintiff if they honestly believed he was suffering from psycho‐
logical difficulties that interfered with his work duties. Therefore, the title 
of MCSD’s internal file, standing alone, is unavailing. In any event, for the 
reasons explained supra, the only reasonable conclusion to draw from the 
record  is  that  defendants  ultimately  relied  upon  Dr.  Grote’s  fitness‐for‐
duty findings. Plaintiff has not produced any evidence from which a jury 
could reasonably infer that Dr. Grote even saw, let alone was unreasona‐
bly influenced by, the title of the internal file.